Citation Nr: 9915727	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis B and C acquired as a 
result of hospitalization and medical treatment provided by 
the Department of Veterans Affairs (VA).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a wound infection 
acquired as a result of hospitalization and medical treatment 
provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active service from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the VA Regional 
Office (VARO) in St. Petersburg, Florida, that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residual disability due to 
hospitalization and medical treatment provided in a VA 
medical facility from March 1994 to October 1994.

In addition, the Board notes that the RO by rating decision 
dated September 1997, denied the veteran's claim for service 
connection for a low back disorder; and by rating decision of 
July 1998, denied the veteran's claim for service connection 
for PTSD.  However, the claims folder contains no timely 
written disagreement from the veteran with regard to either 
of these decisions and the issues have not been developed for 
appellate review.  Therefore, these issues will not be part 
of this decision.

The Board has determined that the case must be remanded for 
further development of the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a wound infection.  Therefore, the Board will 
only address the issue of entitlement to § 1151 compensation 
benefits with regard to the claim for hepatitis B and C in 
the body of this decision.  The remaining issue will be 
addressed further in the REMAND appended to the end of this 
decision.



FINDINGS OF FACT

1.  In March 1994, the veteran was hospitalized and underwent 
a lumbar diskectomy and fusion at a VA medical center; there 
is no medical evidence that the veteran received blood or 
blood products during or as a result of that hospitalization

2.  From April to October 1994, the veteran was 
rehospitalized for treatment of wound infection; active 
hepatitis was now shown during this hospitalization. 

3.  Laboratory findings in April 1994 showed a positive 
reaction for hepatitis C.  Private medical records dated in 
August 1997 indicate that serum testing showed no active 
hepatitis C and that the veteran is probably immune.

4.  Laboratory findings in April 1994 showed that the 
veteran's serum tested positive for hepatitis B core antibody 
but negative for the Hepatitis B surface antigen.  These 
findings were interpreted in May 1994, by VA infectious 
disease specialists to be indicative of chronic infection 
possibly transmitted by veteran's wife.  

5.  There is no competent medical evidence of current active 
hepatitis as a result of VA medical or surgical treatment 
provided in 1994.


CONCLUSION OF LAW

The claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for Hepatitis B and C following VA medical 
and surgical treatment in 1994 is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  If not, his claim must 
fail, and there is no further duty to assist him because 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990); Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  As will be explained 
below, the Board finds that the claim for disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
Hepatitis B and C is not well grounded, and there is no 
further duty to assist the veteran in developing the claim.

The Court of Veterans Appeals (Court) has defined a well 
grounded claim as one that is plausible; that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has further pointed out that under the governing statute, 
although a claim need not be conclusive, it must be 
accompanied by evidence.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992) (emphasis in the original).  Unless the appellant 
first meets his obligation of submitting a well grounded 
claim, the VA has no "duty to assist" the appellant in 
developing his claim.  Gilbert V. Derwinski, 1 Vet. App. 61 
(1990).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 vet. App. 91, 92-93 
(1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim. 38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).  The veteran has not indicated the existence of 
any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

The statutory criteria applicable to this issue appear in 38 
U.S.C.A. § 1151, which provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service connected. 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1997).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical conditions subsequent thereto. Compensation is not 
payable if the additional disability or death results from 
the continuance or natural progress of the disease or injury 
for which the veteran was hospitalized and/or treated.  38 
C.F.R. § 3.358(b)(1)(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, or medical or surgical treatment, and not 
merely be coincidental therewith. In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injuries suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or fault on 
the part of the VA , or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3).  Those provisions were invalidated by the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court) in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Veterans Appeals for the Federal Circuit in Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme 
Court in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform with the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the United 
States Court of Veterans Appeals. 60 Fed. Reg. 14, 222 (March 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25, 787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  Public 
Law No. 104-204, § 422(a), 110 Stat. 2926 (September 26, 
1996); see also VAOPGCPREC 40-97 (December 31, 1997).

In this case, the veteran's claim for benefits under § 1151 
was filed in November 1994.  Therefore, by the statute and 
the opinion of the General Counsel cited above, this claim 
has been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable is required for this 
claim to be granted.

The veteran has submitted written statements and testimony 
alleging that he contracted Hepatitis B and C during his VA 
hospitalization in either March 1994, or from April to 
October 1994.  It is his belief that he "caught) it from 
another patient.

The sequence of events that emerge as significant in the 
medical records are that the veteran was hospitalized at the 
VA Medical Center in Gainesville, Florida, in March 1994, 
where he underwent surgery on his low back.  There is no 
medical evidence of blood transfusion or that the veteran 
received blood products during this hospitalization.  
Subsequently, the veteran was readmitted to the VAMC on April 
26, 1994 for back pain and remained hospitalized for an 
extended period of time (until October 4, 1994) for treatment 
of a wound infection.  Review of the inpatient treatment 
records revealed no clinical or medical opinion evidence of 
treatment or diagnosis of active hepatitis B or C.

VA serum testing results, dated from June 1987 to August 1994 
revealed consistent negative results for HBsAg (Hepatitis B 
surface antigen) in June 1987, March 1994, April 1994, and 
May 1994.  However, testing on March 30, 1994 and May 3, 1994 
showed the veteran's serum tested positive for HBsAB (Hep B 
antibody) as well as reactive for HEPC AB (Hepatitis C 
antibody).  

VA infectious disease consultation report dated May 1994, 
indicated that the veteran's serum tested negative for Hep B 
surface antigen but positive for Hep B antibody.  It was also 
positive for Hepatitis C.  The diagnostic impression was 
positive hepatitis serology B + C.  The presence of the Hep B 
core antibody suggested chronic infection.  There was no need 
for any intervention.  The veteran had no history of blood 
transfusions; it was recommended that the veteran's wife be 
tested as he could have contracted virus from her.

VA serum testing results dated from October 1995, again 
showed negative hepatitis B surface antigen (HBsAg) and 
positive antibody to hepatitis B (HBsAB); and reactive to 
hepatitis C antibody (HEP C AB).  

A private laboratory report from Wuesthoff Memorial Hospital 
dated February 1997, indicated that a trace amount of 
Hepatitis C virus indicator (less than 1,000 copies/ml.) was 
detected in serum collected from the veteran in January 1997.

A letter dated August 1997, from the veteran's private 
physician, Felix A. Soa, M. D., indicated that the veteran's 
"hepatitis C viral titer has been returned and is 
essentially normal, this means you are probably immune with 
no virus in your body."

Further review of all medical evidence of record, both 
private and VA medical records, revealed no objective medical 
evidence of active hepatitis.

In sum, the evidence establishes that the veteran has 
Hepatitis C antibody; however, there is no clinical evidence 
of active hepatitis.  Likewise, the medical evidence shows 
that the veteran has been detected to have the Hepatitis B 
antibody.  However, the presence of the Hepatitis B surface 
antigens has never been detected; furthermore, again there is 
no clinical evidence of active disease.

Accordingly, even without reaching a determination as to a 
causal nexus (which is not required here since neither 
disability nor increase in disability is shown) it is the 
determination of the Board that since there is no competent 
evidence of active hepatitis the claim for benefits under 
38 U.S.C.A. § 1151 for Hepatitis B and C as a result of VA 
medical and surgical treatment in 1994 is not well grounded.


ORDER

The claim of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for Hepatitis B and C following VA medical 
and surgical treatment in 1994 is denied as not well 
grounded.


REMAND

As to the claim for residuals of infection, the Board notes 
that VA medical records show the veteran was readmitted and 
hospitalized from April 1994 to October 1994 for aggressive 
treatment of wound infection at the site of the back surgery 
performed by the VA in March 1994.  The diagnoses included 
staph infection as well as osteomyelitis and discitis.  
Treatment included several surgical debridements as well as 
insertion of a Hickman catheter due to extensive antibiotic 
treatment.  The veteran has alleged additional disability as 
a result of VA treatment to include disfiguring scars on his 
back.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary.  The veteran should be 
provided a VA medical examination by appropriate specialists 
to determine the nature and extent of any current low back 
pathology, to include scars, attributable to VA medical and 
surgical treatment provided during 1994.  The medical 
specialists, after thorough examination of the veteran and 
review of his medical history, are to determine whether the 
residuals of infection claimed by the veteran, to include 
scarring, currently exist and, if so, whether they are the 
unintended results of VA medical and/or surgical treatment 
provided in 1994.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his wound 
infection residuals since October 1994.  
After securing the necessary release, the 
RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained 
should be made a part of the claims 
folder.  If records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  The RO should obtain any additional 
VA medical records, both inpatient and 
outpatient, relating to treatment of the 
veteran's alleged wound infection 
residuals and incorporate these records 
into the veteran's claims file.

3.  After the aforementioned has been 
accomplished, the veteran should be 
afforded appropriate VA special 
examinations limited to determine the 
nature and etiology of alleged residuals 
of wound infection of the low back.  
Subjective complaints and objective 
findings should be legibly recorded in 
detail.  All indicated tests and studies 
should also be conducted.  The claims 
folder and a copy of this Remand must be 
made available for review by the medical 
examiner(s) prior to the examination to 
facilitate study of this case.  The 
examiner(s) should indicate in the 
examination report whether the claims 
folder was, in fact, reviewed.  The 
examiner(s) should also express an 
opinion as to whether the appellant has 
current residuals (including description 
of any scars), which is proximately due 
to or caused by, or aggravated by, 
medical treatment afforded to the 
appellant by VA in 1994.  If there is any 
type of relationship between the VA 
treatment afforded to the appellant in 
1994 and any current pathology, the 
examiner(s) must fully explain such 
relationship.  In this regard, if there 
is no relationship between any current 
pathology, the examiner((s) should also 
specifically indicate so in the report.  

It should be emphasized to the examining 
specialist(s) that "fault" or medical 
"negligence" is not at issue.  The 
examiner(s) should provide a 
comprehensive report including complete 
rationale for all conclusions reached.  
Any indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998).

5.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim.  The RO 
should specifically consider the evidence 
under the provisions of 38 C.F.R. 
§ 3.358(c) promulgated in 1995 in 
response to the Gardner decision.  

6.  While this case is in remand status, 
the appellant and his representative may 
submit additional evidence and argument 
on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  
The appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate may 
result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

7.  If the issue remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative with an appropriate period 
of time within which to respond.  Then, 
the claims folder should be returned to 
the Board for further appellate 
consideration.

8.  This claim must be afforded 
expeditious treatment by the RO. The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes). In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court. See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals




